Kruse, J. (dissenting):
The question here is not merely what rights the crown grants purported to grant and convey, bufralso- to what extent they were finally recognized in the adjustment of' the conflicting claims betxveen those claiming’under the crown grants and the Indians, who claimed in hostility thereto. Regardless of whatever right to the lands in question either Massachusetts or New York, or both, may have apparently acquired through the crown grants, I think it quite clear that the ¡Federal government in dealing with the Indians, as well as both States, ultimately recognized that the Indians were the owners of the lands nowin controversy for .all practical pur *789poses, having the full and exclusive right to use, occupy and enjoy the same. Moreover, I thinlc our own courts have so recognized and declared the rights of the Indians in these lands. (Ogden v. Lee, 6 Hill, 546; affd. in the Court of Errors, sub nom. Fellows v. Lee, 5 Den. 628; Wadsworth v. Buffalo Hydraulic Association, 15 Barb. 83.)
In the first case above cited the rights under these respective claims were directly in controversy, and it was there held that the Indian title to the lands is an absolute fee, and that the right of pre-emption conceded to Massachusetts is simply a right to acquire by purchase from the Indians their ownership of the soil, whenever they choose to sell it. That was the final adjudication of the Court of Errors in that case. The Indians have been upheld in doing acts upon their lands, compatible only with the right of ownership thereof, such as-the cutting of timber and disposing of the same, as was done in- the case of Ogden v. Lee (supra), and the taking of oil and gas from ' the lands, as is now being done with the sanction of the Federal government. While the Federal government does not permit the Indians to dispose of their lands without'its consent, that is simply because they are regarded as wards of the nation, incompetent to take care of themselves, and to prevent them from being imposed Upon and defrauded by the unscrupulous and. dishonest.
The pre-emptive right is in no sense an estate in lands; it is merely the first right to purchase. But assuming that this -preemptive right carries with it, and this Ogden title includes, the fee, it is a mere naked and technical fee; and even in that view, I think the judgment does not truly and correctly declare the rights of the respective parties in these lands. The judgment rests upon the conclusion that the entire right, estate and title in and to the lands is in two parties, the Indians and the owners of the Ogden title. It ' apportions the rights between them by declaring that the defendant is the owner in fee of the premises, subject to the right of occupancy of the Seneca ¡Nation of Indians, which right of occupancy will cease only with the dissolution of said -nation or its consent to sell to the owner of the right of pre-emption, and that defendant is possessed of the right of pre-emption of such right of occupancy. The effect of this judgment is, that the Indians have no estate in the lands; merely the right to occupy the same, dependent *790upon tlieir keeping intact their tribal relation. That is, when their tribal relation is dissolved, the owners of the "Ogden title become the absolute owners of the Indian lands, and that may occur at any time, since the policy of the State as well as the nation has been to favor allotments of lands to individual Indians, and to encourage them in following pursuits and adopting habits of civilized life, the effect of which is naturally the disintegration of the Indians as a nation and the dissolution of their tribal relation.
This, I think, is not in accordance with the treaties made with the Indians, nor in keeping with assurances givén them by the agents and officers of the Federal government. Very early in our history ás a nation (December 29, 1790); George Washington,, our first President, in reply to Corn Planter, Half-Town and Great Tree, representing the Seneca Nation of Indians, said: “ I, the President. of> the United States, by my own mouth,, and by a written speech signed with my own hand and sealed with the seal of the United States,-speak.to the Seneca Nation and desire their attention and that they would keep this speech in remembrance of the friendship of the United States.” He then refers to grievances of the Indians, saying that the evils of which they complain arose before the present government of the United States was established ; that the case is now entirely altered; that the general government only has the power to treat with the Indians, assuring them that the general government will protect them in all the lands . secured to them, saying: “ Ton have said in your speech that the game is going away from'among you, and that you thought it the design of the Great. Spirit that you should till the ground, but before you speak upon this subject you want to know whether the Union mean to give you any land to till. You now know that all the lands secured to you by the treaty of Fort Stanwix, excepting, such parts as you may since have fairly sold, are yours, and that only your own acts can convey them away.” , And then lie closes. with the admonition to the Indians to continue to be strong, in their , friendship for the United States and to rely upon their kindness and protection, saying that-an'agent will soon be appointed to reside in someplace convenient to the Senecas and Six Nations, who will represent the United States, and finally assures them that the United States will be true and faithful to their ene-asrements. “ The lands *791* * * are yours,” said the President, and I think the treaties and status of the Indians at that time justify the declaration. The-judgment under consideration declares directly to the contrary, viz., that others own the landthey may stay there and occupy the same, but not after their dissolution as a nation.
I do not think that the decision in the case of Seneca Nation v. Christie (126 N. Y. 122) is at variance with this view or with the earlier decisions referred to. The decision in the Christie case, which was decided adversely to the Indians, does not rest alone ■upon the rights acquired through the State of Massachusetts, but upon the Indian title as well. In that case it appeared that the .Indians had joined in the conveyance, and that the money had been paid for their, benefit. The Indians claimed that they ha(l not parted with their title, while the court held to the contrary, or at least that the Indians could not now question the title which they were attacking.
I think we ought to follow these earlier decisions until our Court of 'Appeals or the Federal Supreme Court overrules them. Entertaining these views I must withhold my concurrence to affirm this judgment.
Robson, I., concurred.
Judgment and order affirmed, with costs.